Citation Nr: 1819540	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-52 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and pleural plaque due to asbestos exposure, claimed as respiratory condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1955 to July 1959 and from February 1961 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a respiratory condition as a result of asbestos exposure during service from working around planes which contained asbestos in his military position as an aircraft mechanic.  The Veteran was provided a VA respiratory examination in February 2015.  The VA examination report includes internal inconsistencies, is inconsistent with facts of record, and contains opinions based on facts which are not of record.   For example, the Diagnoses section stated that the Veteran does not have or has never been diagnosed with a respiratory condition, while elsewhere in the report, the examiner indicated that the Veteran had COPD and pleural plaque consistent with asbestos exposure.  Further, the VA examiner was given the incorrect time frame for the Veteran's active service, and stated in her rationale that the Veteran only served from 1973 to 1977, consistent with what the RO had been incorrectly reporting in rating decisions and indicated as having confirmed as the Veteran's active service elsewhere in the claims file.  DD Form 214s associated with the claims file clearly show that the Veteran had active service dating back to 1955, specifically for the periods stated in the introduction section above.  In addition, the VA examiner found that the Veteran's pleural plaque consistent with asbestos exposure was not related to service because it had not been diagnosed for decades after separating from service.  The finding did not sufficiently address whether it could have been related to service, but only whether it was diagnosed in chronological proximity to the Veteran's active service, without explaining the significance of such a finding for the conditions in question.  The rationale also concluded that asbestos exposure was likely incurred in the Veteran's civilian career post-service, but there is no record in the file indicating asbestos exposure at that time.  

The Board finds a new VA examination is warranted for clarification on whether the Veteran has a respiratory condition related to active service, to include his alleged asbestos exposure.  Additionally, attempts should be made to verify the Veteran's in-service asbestos exposure, as well as the possibility of asbestos exposure after service in the Veteran's civilian career manufacturing particle board.  The Board recognizes that the Veteran also submitted a Disability Benefits Questionnaire by a private treatment provider which generally stated that the Veteran's "condition" was caused by military service because he worked around planes with asbestos parts, but the opinion was not supported any rationale and did not clarify which of the three conditions the provider diagnosed were indicated by the statement that "this condition" was caused by military service.  As such, that opinion, alone, is not sufficient to warrant a grant of service connection.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), or other appropriate records repository, in order to verify whether the Veteran had asbestos exposure in service.

2.  Attempt to verify whether the Veteran was exposed to asbestos during his civilian career manufacturing particle board after separating from active service.  

3.  Once the above directives have been completed and findings are associated with the claims file, arrange for the Veteran to undergo a VA respiratory examination, to include as a result of exposure to asbestos.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all respiratory disorders present, to include COPD and pleural plaque. 

For each disorder diagnosed, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) the result of the Veteran's active service.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided for each opinion in the report.  The examiner thus shall discuss medical principles as they relate to the medical and lay (non-medical) evidence.  The RO's findings, if any, of exposure to asbestos during and/or after service specifically shall be addressed, as should the Veteran's history of smoking, which was described as "chronic" in the March 2015 VA examination report.  A copy of, or at least a citation to, any medical literature referenced shall be provided by the examiner.

3.  Then, readjudicate the issue remanded herein.  Issue a rating decision for any determination that is partially or wholly favorable to the Veteran.  For any that is partially or wholly unfavorable to him, issue a SSOC.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to the SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




